TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00087-CR



                                   Brian Paul Hunt, Appellant

                                                  v.

                                   The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                           NO. C-1-CR-10-403623,
        THE HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Brian Paul Hunt seeks to appeal from a judgment of conviction for driving

while license invalid. See Tex. Transp. Code Ann. § 521.457 (West Supp. 2011). The trial court

has certified that this is a plea bargain case and Hunt has no right of appeal. Accordingly, the appeal

is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: April 13, 2012

Do Not Publish